IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                              No. 01-30935
                           consolidated with
                              No. 01-31405


TERRY ZAFFUTO; SUSAN ZAFFUTO,

                             Plaintiffs - Appellees-Cross-Appellants
versus

CITY OF HAMMOND; ET AL,

                       Defendants

CITY OF HAMMOND,

                            Defendants - Appellants-Cross-Appellees;
KENNY CORKERN,

                                                   Defendant-Appellant.


          Appeals from the United States District Court
              for the Eastern District of Louisiana

                           November 18, 2002

                       ON PETITION FOR REHEARING

Before REAVLEY, BARKSDALE, and CLEMENT, Circuit Judges.

PER CURIAM:

  Because the underlying opinion, Zaffuto v. City of Hammond, 308
F.3d 485 (5th Cir. 2002), reverses in part and remands for a new

trial, the district court’s award of attorney’s fees to plaintiffs

is VACATED. On remand, the district court shall, at the appropriate

time, re-determine whether and to what extent the plaintiffs are

entitled to attorney’s fees.
In all other respects, the petition for rehearing is DENIED.